IN THE SUPREME COURT OF THE STATE OF NEVADA


NATHAN OHM,                                              No. 81960
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
                                                            FILED
CLARK; AND THE HONORABLE                                     APR 2 9 2022
KATHLEEN E. DELANEY, DISTRICT
                                                            ELIZABETH A. BROWN
JUDGE,                                                   CLERK OF           COURT
                                                         ey     < N-•LA...,‘AtA /
Respondents,                                                   D CLEW a
and
THE CITY OF HENDERSON,
Real Party in Interest.



                      ORDER DENYING PETITION
            This petition for a writ of certiorari challenges a district court
order denying a petition for a writ of mandamus. Petitioner Nathan Ohm
was charged with two counts of misdemeanor battery constituting domestic
violence under NRS 200.485 in Henderson Municipal Court. After we held
that misdemeanor battery constituting domestic violence under NRS
200.485(1)(a) is a "serious offense" that entitles the accused to a jury trial,
Andersen v. Eighth Judicial Dist. Court, 135 Nev. 321, 322-24, 448 P.3d
1120, 1122-23, 1124 (2019), the City amended the complaint to charge Ohm
under newly enacted municipal code provisions largely identical to NRS
200.485. Ohm unsuccessfully moved to divest the municipal court of
jurisdiction with a motion filed in the municipal court and a petition for a
writ of mandamus in the district court.
            Ohm filed the instant petition to challenge the district court's
denial of his petition for a writ of mandamus. During the pendency of this



                                                                           -
petition, the Legislature passed, and the governor signed, A.B. 42, which
expressly authorizes municipal courts to hold jury trials for "any matter"
within its jurisdiction, which includes misdemeanor battery constituting
domestic violence. 2021 Nev. Stat., ch. 253, § 8, at 1314; see also NRS
5.050(2). The Legislature also amended NRS 202.360(1)(a) so that it no
longer relies on federal law to define what constitutes a crime of domestic
violence. 2021 Nev. Stat., ch. 253, § 13, at 1320. The amended version
restricts the right to possess a firearm when a person "[h]as been convicted
of the crime of battery which constitutes domestic violence pursuant to NRS
200.485, or a law of any other jurisdiction that prohibits the same or
substantially similar conduct, committed against or upon" certain persons
in a domestic relationship with the perpetrator.        Id.   The bill became
effective on January 1, 2022 and applies to offenses committed before that
date if they are "pending or otherwise unresolved on January 1, 2022." Id.
§ 17, at 1324. Because Ohm's case has not yet been resolved, the 2021
amendments apply and afford him the right to a jury trial and the municipal
court the authority to conduct a jury trial in this case.
            In light of the passage of A.B. 42, we conclude that Ohm's
contentions are moot.    See Personhood Nev. v. Bristol, 126 Nev. 599, 602,
245 P.3d 572, 574 (2010) (holding that later events may render a once-live




      1We   note that Ohm could have appealed the district court's order
denying mandamus relief, see NRS 2.090(2) (providing a right to appeal
from order refusing mandamus relief), and a writ of certiorari generally will
not issue if the petitioner has "any plain, speedy and adequate remedy."
NRS 34.020(2); Ashokan v. State, Dep't. of Ins., 109 Nev. 662, 665, 856 P.2d
244, 246 (1993) (This court has generally declined to entertain petitions for
review of a district court decision where that decision was appealable.").


                                       2
controversy moot). The case pending in municipal court may proceed
consistent with current law. Accordingly, we
             ORDER the petition DENIED.2



                            21whamitlyitm"'"alrE.J.
                       "'S11:
                       Parraguirre


                         ,J                                      Sr.J.
Cadish




cc:   Hon. Kathleen E. Delaney, District Judge
      Nevada Defense Group
      Henderson City Attorney
      Eighth District Court Clerk




      2The  Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.


                                    3